Upon arraignment of this appellant, defendant in the court below, he entered a plea of guilty as charged in the indictment; the offense being that of distilling, making, or manufacturing alcoholic, spirituous, vinous, malted, or mixed liquors or beverages, a part of which was alcohol. The jury, upon defendant's plea of guilty, returned a verdict accordingly, whereupon the court imposed an indeterminate term of imprisonment in the penitentiary. The term so fixed was practically the minimum term provided by law, but notwithstanding the defendant took an appeal from the judgment of conviction pronounced and entered. This appeal is manifestly for delay, as no points of decision are presented. The record is regular. Judgment of the lower court will stand affirmed.
Affirmed.